Exhibit 10.1

AMENDMENT NO. 1

TO EQUIPMENT SCHEDULE NO. 1

This Amendment No. 1 (the “Amendment”) is entered into this 18th day of
December, 2006, and amends Equipment Schedule No. 1 (Equipment Schedule No. 1
and all Annexes, Exhibits and Riders thereto being hereinafter referred to
collectively as the “Equipment Schedule”) to that certain Master Lease, dated as
of September 1, 1994 (the “Lease”) between General Electric Capital Corporation
(“Lessor”) and Blue Ridge Paper Products, Inc. successor-in-interest to Champion
International Corporation (“Lessee”).  Capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Lease or Schedule.

RECITALS

WHEREAS, at the expiration of the Initial Lease Term, Lessee exercised its
option, pursuant to Section (b)(ii) of Rider 3 of the Equipment Schedule, to
renew the Equipment Schedule, with respect to all of the Leased Items subject to
the Equipment Schedule, for the Initial Renewal Term.

WHEREAS, the Lessee and Lessor wish to amend the end of Initial Renewal Term
options available to Lessee, and make various other changes to the Schedule, on
the terms and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
is hereby acknowledged, the parties hereto agree as follows:

1.             Tax Treatment.  This Amendment shall be treated for income tax
purposes as effectuating a sale of each Leased Item of Equipment subject to
Equipment Schedule No. 1 by the Lessor to the Lessee on the Effective Date of
the Amendment, such that the Lease is treated for such purposes as a financing
agreement pursuant to which the Lessee is paying to the Lessor the purchase
price for the Equipment of $2,527,377.56 by issuing a note, payments for which
will be comprised of the remaining rent payments plus the end of Initial Lease
Term purchase price. Such payments shall be treated as payments of principal and
interest in the amounts indicated on Exhibit A hereto.  Lessor and Lessee each
agree to treat the Amendment for all income tax purposes (including the filing
of all income tax returns) in a manner consistent with the intended income tax
treatment as set forth herein.

2.             Amendments to Equipment Schedule.

(a)  Subsection (b)(iii) of Rider No. 3 to the Equipment Schedule is hereby
deleted and replaced with the following:


--------------------------------------------------------------------------------




If Lessee has elected to renew this Equipment Schedule as provided in subsection
(a)(ii) above, then Lessee shall, upon expiration of the Initial Renewal Term,
purchase all of Lessor’s rights and interest in all, but not less than all, of
the Leased Items subject to this Scheduled for a purchase price equal to 20% of
Capitalized Lessor’s Cost plus all applicable sale taxes.  Upon payment by
Lessee of the specified purchase price, and any and all other amounts then due
and owing, if any, by Lessee to Lessor pursuant to the Equipment Schedule,
Lessor shall (i) deliver to Lessee a bill of sale conveying to Lessee, on an
AS-IS basis, without any representations or warranties of any kind, express or
implied, including but not limited to any warranty of merchantability or fitness
for a particular purpose, all of Lessor’s right, title and interest in such
Leased Items, including such title as Lessor acquired as the inception of this
Equipment Schedule, (the “Conveyed Interest”), except that Lessor shall warrant
that the Conveyed Interest is free of all liens and encumbrances created or
claimed by Lessor; and (ii) provide to Lessee all appropriate UCC-3 statements
and other documentation necessary to release Lessor’s interest in the Leased
Items.

(b)           Subsections (c) through (e) of Rider 3 are hereby deleted.

(c)           The Stipulated Loss and Termination Value Table attached to the
Equipment Schedule as Annex D is deleted and replaced with the attached Annex D.

(d)                                 The following is added as Section 10 to the
Equipment Schedule:

10.  Grant of Security Interest:  To secure all obligations of Lessee to Lessor
pursuant to this Equipment Schedule, as the same may be amended from time to
time, Lessee grants to Lessor a first priority security interest in all Leased
Items of Equipment together with all additions, attachments, accessions and
accessories thereto and any and all substitutions, replacements or exchanges
therefore, and any and all insurance and/or other proceeds of the property in
and against which a security interest is granted hereunder (the “Collateral”). 
Lessee authorizes Lessor to file against Lessee with respect to such Collateral
such UCC financing statements, as Lessor deems necessary in order to evidence
and perfect such security interest.  Lessee represents and warrants that (i) as
of the Effective Date of Amendment No. 1 to this Equipment Schedule, the
Collateral is free and clear of all liens, claims and encumbrances (except for
the security interest granted to Lessor hereunder) , and (ii)  Lessee shall
maintain such Collateral free and clear of all such liens, claims and
encumbrances, other than any lien, claim or encumbrance granted or created by
Lessor.

(e)           The following is added as Section 11 to the Equipment Schedule:

11.  Master Lease Amendment:  For purposes of this Equipment Schedule

2


--------------------------------------------------------------------------------




only, the Master Lease is amended by adding the following as subsection (h) to
Section 9:

(h) With respect to Equipment Schedule No. 1, subsections (c) through (g) above
shall continue to apply solely with respect to the period prior to the Effective
Date of Amendment No. 1 to Equipment Schedule 1 (the “Effective Date”) and, for
the avoidance of doubt, any Lessee obligations hereunder (including, without
limitation, Lessee’s obligation to indemnify Lessor for any loss of Assumed Tax
Benefits occurring or relating to the period prior to the Effective Date) shall
survive the expiration or other termination of Equipment Schedule No. 1 and this
Master  Lease.

(f)                                    The following is added as Section 12 to
the Equipment Schedule:

12.  Early Purchase Option:  On 10/1/07 (the “Early Purchase Date”), Lessee may,
upon not less than 90 days prior written notice to Lessor, purchase all of
Lessor’s rights and interest in all, but not less than all, of the Leased Items
subject to this Scheduled upon payment of all rent and other sums due and
payable as of the Early Purchase Date (including the Rent Payment payable on
such date), plus a purchase price equal to $2,005,430.01, plus all applicable
sale taxes and the Make Whole Amount (as defined below).  Upon payment by Lessee
of the specified purchase price, the Make Whole Amount and any and all other
amounts then due and owing, if any, by Lessee to Lessor pursuant to the
Equipment Schedule, Lessor shall (i) deliver to Lessee a bill of sale conveying
to Lessee, on an AS-IS basis, without any representations or warranties of any
kind, express or implied, including but not limited to any warranty of
merchantability or fitness for a particular purpose, all of Lessor’s right,
title and interest in such Leased Items, including such title as Lessor acquired
as the inception of this Equipment Schedule, (the “Conveyed Interest”), except
that Lessor shall warrant that the Conveyed Interest is free of all liens and
encumbrances created or claimed by Lessor; and (ii) provide to Lessee all
appropriate UCC-3 statements and other documentation necessary to release
Lessor’s interest in the Leased Items.  Make-Whole Amount” shall mean the amount
which the Lessor determines as of the third Business Day prior to such Early
Purchase Date to equal the excess, if any, of (i) the aggregate present value of
all the remaining scheduled payments of principal and interest (including the
amount payable pursuant to Section (b) of Rider C to the Equipment Schedule)
from the Early Purchase Date to expiration

3


--------------------------------------------------------------------------------




of the Initial Renewal Term of the Equipment Schedule, discounted monthly at a
rate equal to the 1-Year Treasury Rate (as per the Federal Reserve Statistical
Release H.15), based on a 360-day year of twelve 30-day months, over (ii) the
Investment Balance on such Early Purchase Date as indicated on Annex A.  The
payment of the specified purchase price shall constitute, for federal income tax
purposes, a repayment of the loan contemplated by this instrument and each party
agrees to treat the payment for all income tax purposes (including the filing of
all tax returns) in a manner consistent with the intended income tax treatment
as set forth herein..

3.             Sales Tax.  Lessee shall be liable (and agrees to hold harmless
and indemnify the Lessor) for any sales, use, transfer or similar taxes arising
or resulting from the execution of this Amendment or the transactions
contemplated by this Amendment.  For the avoidance of doubt, the obligations of
Lessee set out in this Section shall survive the expiration or other termination
of the Equipment Schedule and Master Lease.

4.             Personal Property Tax.

(a)           Notwithstanding anything to the contrary contained in the Master
Lease or Equipment Schedule, with respect to the payment of personal property
taxes or any equivalent tax (“Property Tax”) on any Leased Items subject to
Equipment Schedule No. 1, Lessee hereby agrees that, contrary to the practice of
the parties prior to this Amendment, Lessee shall (i) report such Leased Items
for Property Tax purposes to the appropriate taxing authorities in those
jurisdictions where any such Leased Items are located, and (ii) pay on a timely
basis to the appropriate taxing jurisdiction any such Property Tax.  All
personal property tax returns and reports shall show Lessee as the owner of the
Leased Items.

(b)           If any Property Tax is charged to or assessed against Lessor,
Lessee agrees to immediately reimburse Lessor upon receipt of a written request
for reimbursement for any Property Tax charged to or assessed against Lessor
with respect to any Leased Items subject to Equipment Schedule No. 1.  Without
limiting the generality of the foregoing and/or any indemnity provision
contained in the Lease, Lessee hereby agrees to indemnify and hold harmless
Lessor from (i) any Property Tax imposed, charged or assessed in connection with
such  Leased Items, (ii) all penalties and/or interest imposed as a result of
any incorrect or late reporting of such Leased Items, failure to report the
Leased Items, or any late payment of, or failure to pay, any Property Tax,
penalties, or interest, and (iii) all losses, claims, damages, or suits
(including legal expenses) which arise out of Lessee’s failure to abide by any
term or provision contained herein.

(c)           Lessee agrees to submit to Lessor, upon Lessor’s request, copies
of Property Tax returns and reports (together with any and all applicable work
sheets, if

4


--------------------------------------------------------------------------------




requested by Lessor) which relate to the Equipment, and canceled checks
indicating proof of payment of any Property Taxes, penalties and/or interest.

5.             Conditions to Effective Date.             Lessee and Lessor are
entering into this Amendment as of the date set forth above.  This Amendment
shall become effective on the date (the “Effective Date”) upon which all of the
following conditions are satisfied, in form and substance satisfactory to
Lessor:

(a)           the execution and delivery of this Amendment;

(b)           all such filings in each jurisdiction necessary and appropriate in
order to evidence and perfect the first priority lien and security interest
granted by the Lessee to the Lessor (including the filing of UCC termination
statements by any lien holders asserting an interest in the Collateral) shall
have been made to the satisfaction of the Lessor;

(c)           all taxes, fees, recording charges, Transaction Costs and other
charges payable in connection with the execution, delivery, recordation and
filing of all documents shall have been paid in full or provided for, and Lessor
shall have received evidence reasonably satisfactory to Lessor demonstrating the
same (or exemption there from, if applicable);

 (d)          all such other documents, instruments and other actions as Lessor
may reasonably request in connection with the consummation of the transactions
contemplated herein and consistent with the terms hereof shall be complete and
reasonably satisfactory to the Lessor.

6.             Expenses.  Lessee agrees to pay all of Lessor’s reasonable costs
and expenses, including any filing fees for perfection of Lessor’s security
interest in the Equipment and all fees and expenses of Lessor’s legal counsel,
in connection with the preparation, execution, implementation and enforcement of
this Amendment (collectively, “Transaction Costs”) promptly upon demand.

7.             Successors.  This Amendment shall be binding upon, and inure to
the benefits of, the parties hereto and the beneficiaries hereof and their
respective successors and assigns.

8.             Ratification.  This Amendment is limited as written and shall not
constitute a modification, amendment, acceptance or waiver of any other
provision of the Master Lease or Equipment Schedule No. 1.  The Lease Agreement
as modified and amended by this Amendment is hereby ratified and confirmed in
all respects.

9.             Counterparts.  This Amendment may be executed in multiple
counterparts and by different parties thereto on separate counterparts, each of
which counterpart when executed and delivered shall be an original, but all of
which together shall constitute one and the same instrument.

5


--------------------------------------------------------------------------------




10.           Governing Law.  This Amendment and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
laws of the State of New York.

11.           Lease Agreement.  From and after the date hereof, all references
in the Master Lease to Equipment Schedule No. 1 shall be deemed to be refer to
such Equipment Schedule after giving effect to this Amendment.

[signature page follows]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to Lease
Agreement to be duly executed as of the day and year first above set forth.

Blue Ridge Paper Products, Inc.

 

 

 

By:

/s/ Richard A. Lozyniak

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

General Electric Capital Corporation

 

 

 

By:

/s/ Meenoo Sameer

 

 

Its:

Duly Authorized Signatory

 

 

 

 

 


--------------------------------------------------------------------------------